DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 01/28/2021 has been entered. Claims 1, 2, 4-6, and 8-23 are pending in the application. Claim 3 has been cancelled by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bech et al. (US PGPub 2008,0213095), hereinafter “Bech”, in view of Jacobsen et al. (US PGPub 2015/0086359), hereinafter “Jacobsen”.
Regarding claim 22, Bech discloses a pitch bearing comprising:
at least two rings, an inner ring and an outer ring, each of the at least two rings being attached to a respective wind turbine component, wherein a first wind turbine component is a blade root and a second wind turbine component is hub (Bech Paragraph [0090]); and
at least one bearing reinforcement attached to at least one of the two rings (Bech Paragraph [0092]);

wherein at least one root bolt (18) extends from the blade root through the inner ring and the respective bearing reinforcement and/or at least one hub bolt extends from the hub through the outer ring and the respective bearing reinforcement (Bech See Fig. 2, Claim 6).
Bech is silent regarding at least one bearing reinforcement comprises a bearing reinforcement thickness that is variable along a circumferential direction of the pitch bearing.
However, Jacobsen discloses a pitch bearing (52) comprising:
at least two rings (54/56), each of the at least two rings being attached to a wind turbine component, wherein a first wind turbine component is a blade and a second wind turbine component is a hub (Paragraph [0031]); and
at least one bearing reinforcement (100/200) attached to at least one of the two rings (Paragraph [0031],[0037]);
wherein the at least one bearing reinforcement comprises a bearing reinforcement thickness that is variable along a circumferential direction of the pitch bearing (Paragraph [0037]).
While the bearing reinforcement disclosed by Jacobsen is disclosed as a shim between at least one of the two rings and respective wind turbine component, Jacobsen discloses that the shim functions to mitigating loads in the ring and thus reinforcing the rings (Paragraph [0043]), and therefore one of ordinary skill in the art would consider Jacobsen when modifying Bech.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Bech, by at least one bearing reinforcement comprises a bearing 

Regarding claim 23, Bech discloses a pitch bearing comprising:
at least two rings, an inner ring and an outer ring, each of the at least two rings being attached to a wind turbine component, wherein a first wind turbine component is a blade root and a second wind turbine component is hub (Bech Paragraph [0090]); and
at least one bearing reinforcement attached to at least one of the two rings (Bech Paragraph [0092]);
wherein the at least one bearing reinforcement comprises a bearing reinforcement thickness that is variable along a circumferential direction of the pitch bearing (Jacobsen Paragraph [0037]), and
wherein the at least one bearing reinforcement is attached to at least one of the two rings such that the at least one of the two rings whereto the at least one bearing reinforcement is attached is disposed between the at least one bearing reinforcement and the respective wind turbine component to which the at least one of the two rings is attached (Bech Paragraph [0092]),
the at least one bearing reinforcement comprising one or more through holes configured to receive at least one of a root bolt of the blade root or a hub bolt of the hub, wherein the inner ring and the bearing reinforcement are fixed to the blade root by the root bolt, such that the inner ring is between the bearing reinforcement and the blade root, or the outer ring and the bearing reinforcement are fixed to the hub by the hub bolt, such that the outer ring is between the bearing reinforcement and the hub (Bech See Fig. 2, Paragraph [0092], Claim 6).
Bech is silent regarding at least one bearing reinforcement comprises a bearing reinforcement thickness that is variable along a circumferential direction of the pitch bearing.
However, Jacobsen discloses a pitch bearing (52) comprising:

at least one bearing reinforcement (100/200) attached to at least one of the two rings (Paragraph [0031],[0037]);
wherein the at least one bearing reinforcement comprises a bearing reinforcement thickness that is variable along a circumferential direction of the pitch bearing (Paragraph [0037]).
While the bearing reinforcement disclosed by Jacobsen is disclosed as a shim between at least one of the two rings and respective wind turbine component, Jacobsen discloses that the shim functions to mitigating loads in the ring and thus reinforcing the rings (Paragraph [0043]), and therefore one of ordinary skill in the art would consider Jacobsen when modifying Bech.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Bech, by at least one bearing reinforcement comprises a bearing reinforcement thickness that is variable along a circumferential direction of the pitch bearing, as taught by Jacobsen, for the purpose of reducing friction between rings (Paragraph [0039]).

Claims 1, 2, 4-6 and 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bech in view of Jacobsen in further view of Hansen et al. (US PGPub 2007/0104577), hereinafter “Hansen”.
Regarding claim 1, Bech discloses a pitch bearing (9) comprising:
at least two rings (24/26), each of the at least two rings being attached to a wind turbine component, wherein a first wind turbine component is a blade and a second wind turbine component is a hub (Paragraph [0090]); and
at least one bearing reinforcement (10/11) attached to at least one of the two rings (Paragraph [0092]);

wherein the at least one bearing reinforcement is attached to at least one of the two rings such that the at least one of the two rings whereto the at least one being reinforcement is attached is disposed between the at least one bearing reinforcement and the respective wind turbine component to which the at least one of the two rings is attached such that the bearing reinforcement, the at least one of the two rings whereto the at least one bearing reinforcement is attached and the respective wind turbine component to which the at least one of the two rings is attached are together uniformly movable relative to the other one of the wind turbine components (Paragraph [0092]),
wherein the pitch bearing is a rolling element bearing having at least one rolling element (Paragraph [0088]).
Bech is silent regarding at least one bearing reinforcement comprises a bearing reinforcement thickness that is variable along a circumferential direction of the pitch bearing.
However, Jacobsen discloses a pitch bearing (52) comprising:
at least two rings (54/56), each of the at least two rings being attached to a wind turbine component, wherein a first wind turbine component is a blade and a second wind turbine component is a hub (Paragraph [0031]); and
at least one bearing reinforcement (100/200) attached to at least one of the two rings (Paragraph [0031],[0037]);
wherein the at least one bearing reinforcement comprises a bearing reinforcement thickness that is variable along a circumferential direction of the pitch bearing (Paragraph [0037]).
While the bearing reinforcement disclosed by Jacobsen is disclosed as a shim between at least one of the two rings and respective wind turbine component, Jacobsen discloses that the shim functions 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Bech, by at least one bearing reinforcement comprises a bearing reinforcement thickness that is variable along a circumferential direction of the pitch bearing, as taught by Jacobsen, for the purpose of reducing friction between rings (Paragraph [0039]).
Bech is silent regarding the least one bearing reinforcement is located coinciding with an area of the pitch bearing near to a position of an orifice for the insertion of the at least one rolling element into the rolling element bearing.
However, Hansen teaches a pitch bearing (1) wherein the pitch bearing is a rolling element bearing having at least one rolling element (10) (Paragraph [0021]) and an orifice (55) for the insertion of the at least one rolling element into the rolling element bearing (Paragraph [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Bech, by including an orifice for the insertion of the at least one rolling element into the rolling element bearing, as taught by Hansen, for the purpose of providing a means of loading rolling elements (Paragraph [0025],[0030]).
Modifying Bbech to include the orifice taught by Hansen would result in the least one bearing reinforcement is located coinciding with an area of the pitch bearing near to a position of the orifice (Bech discloses at least one bearing reinforcement is located on an outer ring, Jansen teaches the orifice is located on the outer ring, the term “near” is relative, the reinforcement and the orifice being located on the same ring is considered “near”).



Regarding claim 3, the combination of Bech/Jacobsen/Hansen teaches the pitch bearing is a rolling element bearing and the at least one bearing reinforcement is located coinciding with an area of the pitch bearing near to a position of an orifice for the insertion of the rolling element bearing (Bech Fig. 2, Paragraph [0095]; Jacobsen Fig. 3, Paragraph [0032]).

Regarding claim 4, the combination of Bech/Jacobsen/Hansen teaches an outer ring (24) and an inner ring (26), wherein the at least one bearing reinforcement is attached to the outer ring (Bech See Fig. 2; Paragraph [0092]).

Regarding claim 5, the combination of Bech/Jacobsen/Hansen teaches the outer ring is attachable to a hub, wherein the at least one bearing reinforcement is attached to a planar surface of the outer ring opposite to a planar surface closer to the hub (Bech See Fig. 2; Paragraph [0092]).

Regarding claim 6, the combination of Bech/Jacobsen/Hansen teaches a wind turbine (Bech Paragraph [0087]) comprising:
at least the pitch bearing of claim 1 (See claim 1 above).

Regarding claim 8, the combination of Bech/Jacobsen/Hansen teaches the at least one bearing reinforcement comprises two ends and a central part disposed between the ends in a circumferential direction of the pitch bearing wherein the bearing reinforcement thickness of the at least one bearing 

Regarding claim 9, the combination of Bech/Jacobsen/Hansen teaches the bearing reinforcement thickness of the at least one bearing reinforcement reaches a maximum reinforcement thickness in the central part of the at least one bearing reinforcement (Jacobsen Paragraph [0037]).

Regarding claim 10, the combination of Bech/Jacobsen/Hansen teaches the bearing reinforcement thickness of the at least one bearing reinforcement is variable along the circumferential direction of the pitch bearing from the ends towards the central part of the at least one bearing reinforcement in a symmetrical manner (Jacobsen Paragraph [0037]).

Regarding claim 11 the combination of Bech/Jacobsen/Hansen teaches the at least one bearing reinforcement is attached to at least one of the two rings such that a maximum reinforcement thickness is located coinciding with an area of the pitch bearing subjected to the highest stresses or deformations in the pitch bearing (Jacobsen Paragraph [0006],[00034]).

Regarding claim 12, the combination of Bech/Jacobsen/Hansen teaches the bearing reinforcement thickness is variable in the circumferential direction of the pitch bearing in a continuous manner in at least a part of the at least one bearing reinforcement (Jacobsen Paragraph [0037]).

Regarding claim 13, the combination of Bech/Jacobsen/Hansen teaches the at least one bearing reinforcement comprises recesses in correspondence with bolts to provide a flat surface to support bolt heads (Bech Fig. 2, Jacobsen Fig. 3, Paragraph [0042]).

Regarding claim 14, the combination of Bech/Jacobsen/Hansen teaches the at least one bearing reinforcement thickness is variable in the circumferential direction of the pitch bearing in a discontinuous manner (Jacobsen Paragraphs [0037]-[0039]).

Regarding claim 15, the combination of Bech/Jacobsen/Hansen teaches the at least one bearing reinforcement comprises at least two stacked reinforcing plates (Jacobsen Paragraph [0040]).

Regarding claim 16, the combination of Bech/Jacobsen/Hansen teaches the each one of the at least two stacked reinforcing plates has a different longitudinal dimension and is stacked along a different angular sector over the at least one of the two rings to which the at least one bearing reinforcement is attached (Jacobsen Paragraph [0040]).

Regarding claim 17, the combination of Bech/Jacobsen/Hansen teaches one of the stacked reinforcing plates is closer to the at least one of the two rings to which the at least one bearing reinforcement is attached and wherein the longitudinal dimension of the stacked reinforcing plate closer to the at least one of the two rings to which the at least one bearing reinforcement is attached is greater than the longitudinal dimension of the at least other stacked reinforcing plate such that it extends along a greater angular sector over the at least one of the two rings to which the at least one bearing reinforcement is attached (Jacobsen Paragraph [0040]).

Regarding claim 18, the combination of Bech/Jacobsen/Hansen teaches one of the stacked reinforcing plates is closer to the at least one of the two rings to which the at least one bearing reinforcement is attached and wherein a thickness of the stacked reinforcing plate closer to the at least 

Regarding claim 19, the combination of Bech/Jacobsen/Hansen teaches one of the stacked reinforcing plates is closer to the at least one of the two rings to which the at least one bearing reinforcement is attached and wherein a thickness of the stacked reinforcing plate closer to the at least one of the two rings to which the at least one bearing reinforcement is attached is smaller than a thickness of the at least other stacked reinforcing plate (Jacobsen Paragraph [0041] – tapered slope disclosed but opposite shown in Fig. 11).

Regarding claim 20, the combination of Bech/Jacobsen/Hansen teaches the stacked reinforcing plates have substantially the same thickness (Jacobsen Paragraph [0041]).

Regarding claim 21, the combination of Bech/Jacobsen/Hansen teaches wherein each of the at least two rings is joined to a wind turbine component (Bech Paragraphs [0087]-[0090]); and
wherein the at least one bearing reinforcement is joined to at least one of the two rings such that the at least one of the two rings whereto the at least one bearing reinforcement is joined is disposed between the at least one bearing reinforcement and the wind turbine component to which the at least one of the two rings is joined (Bech Paragraph [0092]).

Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive.

Applicant has neither amended nor presented new arguments directed towards claims 22 and 23. Therefore the rejections stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149.  The examiner can normally be reached on Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/ROBERT A WERNER/Patent Examiner, Art Unit 3747